DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed July 13, 2022. Claims 1-30 are still pending in the present application. This Action is made FINAL.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, 13-18, 22, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2019/0182840, hereinafter Feng) in view of Hoang et al. (US 2021/0243749, hereinafter Hoang).
Regarding claim 1, Feng teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a packet at a transmitter of the UE for transmission in a sidelink network (data is available for transmission via sidelink interface – par [0178] a time P data becomes available for transmission (i.e., a packet arrival) – par [0211]); 
attempting to select one or more resources for transmission of the packet based at least in part on a resource reservation associated with another UE reserving at least one resources of the one or more resources (The results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the radio resource allocation procedure to be performed by the vehicular UE to select the frequency time radio resources – par [0211]. One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]);  
{wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB)}
 and transmitting the packet using the one or more resources based at least in part on selecting the one or more resources based at least in part on attempting to select the one or more resources (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]). 
Feng does not teach wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB).
However, Hoang teaches wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB) (A WTRU which detects an SCI or SCI_Notification transmitted by another WTRU may decide to override such SCI/SCI_Notification and select the same/overlapping resources as reserved by the SCI/SCI_Notification. The WTRU may make such decision based on any of the following: the data to be transmitted by the WTRU is higher priority than that announced by the received SCI/SCI_Notification; an amount of available resources, for example, allowing transmission of the WTRUs TB when the resources available are below a threshold – par [0153]. The WTRU may determine 1704 the available resources on which CCA may be performed based on sensing transmissions of other WTRUs -  [0254]. “Sensing transmissions of other WTRUs” indicates transmissions that take place before the selection of resources).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hoang in Feng to allow transmission of high priority packets when available resources is low.
Regarding claim 2, Feng in view of Hoang teaches claim 1, and further teaches wherein attempting to select the one or more resources comprises: determining a set of free resources; and selecting one or more free resources, from the set of free resources, as the one or more resources based at least in part on at least one of an order of the one or more free resources or a random selection procedure (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]. One possible option is to perform a random selection of the candidates across the complete transmission window – par [0254]).
Regarding claim 3, Feng in view of Hoang teaches claim 1, and further teaches wherein the one or more free resources include at least one resource that is not reserved by one or more other UEs, including other UE , for which the UE is a control exclusion (CE) zone (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212]. It is understood resource candidate is free for selection regardless the location of the UE. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. “If the priority is not high enough (e.g., falls under the priority threshold), the data is dropped” – par [0251] – indicates an UE does not preempt resources reserved by higher priority UEs).
Regarding claim 4, Feng in view of Hoang teaches claim 1, and further teaches wherein attempting to select the one or more resources comprises: determining a set of reserved resources reserved by one or more other UEs, including the other UE, for which the UE is not within a control exclusion (CE) zone (with the situation where no radio resource candidates are available (e.g., in case too many radio resources are reserved by other devices). The vehicular UE may thus have to select a radio resource candidate that collides with radio resources that are already reserved by other devices – par [0215]. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. “If the priority is not high enough (e.g., falls under the priority threshold), the data is dropped” – par [0251] – indicates an UE does not preempt resources reserved by higher priority UEs); and attempting to select one or more reserved resources, from the set of reserved resources, as the one or more resources based at least in part on at least one of an order of the set of reserved resources, a random selection procedure, or a reference signal received power characteristic (During the preemption procedure the vehicular UE may select suitable radio resources from among the reserved radio resources in the transmission window randomly or may select suitable reserved radio resources with a relatively low received signal strength prediction – par [0215]). 
Regarding claim 5, Feng in view of Hoang teaches claim 1, and further teaches wherein attempting to select the one or more resources comprises: determining a set of reserved resources reserved by one or more other UEs, including the other UE, for which the UE is within  the control exclusion (CE)  zone (information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212].  CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. “If the priority is not high enough (e.g., falls under the priority threshold), the data is dropped” – par [0251] – indicates an UE does not preempt resources reserved by higher priority UEs. The vehicular UE selects a radio resource candidate having the lowest RSSI prediction level, and in case several candidates remain, the candidate with radio resources having the lowest priority is selected for transmitting the data – par [0256]); 
attempting to select a subset of the set of reserved resources based at least in part on a set of reference signal received powers of the set of reserved resources; selecting one or more reserved resources, from the subset of the set of reserved resources, as the one or more resources based at least in part on a priority of the UE relative to one or more other priorities of the one or more other UEs (the vehicular UE selects a radio resource candidate having the lowest RSSI prediction level, and in case several candidates remain, the candidate with radio resources having the lowest priority is selected for transmitting the data – par [0256]).
Regarding claim 6, Feng in view of Hoang teaches claim 1, and further teaches wherein attempting to select the one or more resources comprises: determining a set of reserved resources reserved by one or more other UEs, including the other UE, for which the UE is within the control exclusion (CE) zone; selecting a subset of the set of reserved resources based at least in part on a priority of the UE relative to one or more other priorities of the one or more other UEs; and attempting to select one or more reserved resources, from the subset of the set of reserved resources, as the one or more resources based at least in part on a set of reference signal received powers of the subset of the set of reserved resources (Then, if several candidates with the same priority remain, the vehicular UE may choose that candidate having the lowest RSSI prediction – par [0256]).
Regarding claim 10, Feng in view of Hoang teaches claim 1, and further teaches wherein the one or more resources include at least one of a transmission resource, a retransmission resource, or a reservation resource (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]).
Regarding claim 13, Feng teaches a user equipment (UE) for wireless communication (par [0295]), comprising: a memory; and one or more processors coupled to the memory, the one or more processors (par [0297]) configured to: 
receive a packet at a transmitter of the UE for transmission in a sidelink network (data is available for transmission via sidelink interface – par [0178] a time P data becomes available for transmission (i.e., a packet arrival) – par [0211]); 
attempt to select one or more resources for transmission of the packet based at least in part on a resource reservation associated with another UE reserving at least one resources of the one or more resources (The results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the radio resource allocation procedure to be performed by the vehicular UE to select the frequency time radio resources – par [0211]. One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]) 
{wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB)}
transmit the packet using the one or more resources based at least in part on selecting the one or more resources based at least in part on attempting to select the one or more resources (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]). 
Feng does not teach wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB).
However, Hoang teaches wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB) (A WTRU which detects an SCI or SCI_Notification transmitted by another WTRU may decide to override such SCI/SCI_Notification and select the same/overlapping resources as reserved by the SCI/SCI_Notification. The WTRU may make such decision based on any of the following: the data to be transmitted by the WTRU is higher priority than that announced by the received SCI/SCI_Notification; an amount of available resources, for example, allowing transmission of the WTRUs TB when the resources available are below a threshold – par [0153]. The WTRU may determine 1704 the available resources on which CCA may be performed based on sensing transmissions of other WTRUs -  [0254]. “Sensing transmissions of other WTRUs” indicates transmissions that take place before the selection of resources).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hoang in Feng to allow transmission of high priority packets when available resources is low.

Regarding claim 14, Feng in view of Hoang teaches claim 13, and further teaches when attempting to select the one or more resources, are to: determine a set of free resources; and attempt to select one or more free resources, from the set of free resources, as the one or more resources based at least in part on at least one of an order of the one or more free resources or a random selection procedure (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]. One possible option is to perform a random selection of the candidates across the complete transmission window – par [0254]).
Regarding claim 15, Feng in view of Hoang teaches claim 13, and further teaches wherein the one or more free resources include at least one resource that is not reserved by one or more other UEs including the other UE, for which the UE is within a control exclusion (CE) zone (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212]. It is understood resource candidate is free for selection regardless the location of the UE. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. “If the priority is not high enough (e.g., falls under the priority threshold), the data is dropped” – par [0251] – indicates an UE does not preempt resources reserved by higher priority UEs).
Regarding claim 16, Feng in view of Hoang teaches claim 13, and further teaches when attempting to select the one or more resources, are to: determine a set of reserved resources reserved by one or more other UEs including the other UE, for which the UE is not within a control exclusion (CE) zone (with the situation where no radio resource candidates are available (e.g., in case too many radio resources are reserved by other devices). The vehicular UE may thus have to select a radio resource candidate that collides with radio resources that are already reserved by other devices – par [0215]); and attempt to select one or more reserved resources, from the set of reserved resources, as the one or more resources based at least in part on at least one of an order of the set of reserved resources, a random selection procedure, or a reference signal received power characteristic (During the preemption procedure the vehicular UE may select suitable radio resources from among the reserved radio resources in the transmission window randomly or may select suitable reserved radio resources with a relatively low received signal strength prediction – par [0215]. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. UE is allowed to use resources from another UE when certain condition regarding received power is met. Feng teaches just that and therefore Feng UE is considered to be not located in CE zone). 
Regarding claim 17, Feng in view of Hoang teaches claim 13, and further teaches when attempting to select the one or more resources, are to: determine a set of reserved resources reserved by one or more other UEs, including the other UE for which the UE is within a control exclusion (CE) zone (with the situation where no radio resource candidates are available (e.g., in case too many radio resources are reserved by other devices). The vehicular UE may thus have to select a radio resource candidate that collides with radio resources that are already reserved by other devices – par [0215]. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. “If the priority is not high enough (e.g., falls under the priority threshold), the data is dropped” – par [0251] – indicates an UE does not preempt resources reserved by higher priority UEs); 
select a subset of the set of reserved resources based at least in part on a set of reference signal received powers of the set of reserved resources; and attempt to select one or more reserved resources, from the subset of the set of reserved resources, as the one or more resources based at least in part on a priority of the UE relative to one or more other priorities of the one or more other UEs (the vehicular UE selects a radio resource candidate having the lowest RSSI prediction level, and in case several candidates remain, the candidate with radio resources having the lowest priority is selected for transmitting the data – par [0256]).
Regarding claim 18, Feng in view of Hoang teaches claim 13, and further teaches when attempting to select the one or more resources, are to: determine a set of reserved resources reserved by one or more other UEs, including the other UE, for which the UE is within a control exclusion (CE) zone; select a subset of the set of reserved resources based at least in part on a priority of the UE relative to one or more other priorities of the one or more other UEs; and attempt to select one or more reserved resources, from the subset of the set of reserved resources, as the one or more resources based at least in part on a set of reference signal received powers of the subset of the set of reserved resources (the vehicular UE selects a radio resource candidate having the lowest RSSI prediction level, and in case several candidates remain, the candidate with radio resources having the lowest priority is selected for transmitting the data – par [0256]).
Regarding claim 22, Feng in view of Hoang teaches claim 13, and further teaches wherein the one or more resources include at least one of a transmission resource, a retransmission resource, or a reservation resource (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]).
Regarding claim 25, Feng teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (par [0297]), cause the one or more processors to: 
receive a packet at a transmitter of the UE for transmission in a sidelink network (data is available for transmission via sidelink interface – par [0178] a time P data becomes available for transmission (i.e., a packet arrival) – par [0211]); 
attempt to select one or more resources for transmission of the packet based at least in part on a resource reservation associated with another UE reserving at least one resources of the one or more resources (The results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the radio resource allocation procedure to be performed by the vehicular UE to select the frequency time radio resources – par [0211]. One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]) 
{wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB)}
 and transmit the packet using the one or more resources based at least in part on selecting the one or more resources based at least in part on attempting to select the one or more resources (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]). 
Feng does not teach wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB).
However, Hoang teaches wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB) (A WTRU which detects an SCI or SCI_Notification transmitted by another WTRU may decide to override such SCI/SCI_Notification and select the same/overlapping resources as reserved by the SCI/SCI_Notification. The WTRU may make such decision based on any of the following: the data to be transmitted by the WTRU is higher priority than that announced by the received SCI/SCI_Notification; an amount of available resources, for example, allowing transmission of the WTRUs TB when the resources available are below a threshold – par [0153]. The WTRU may determine 1704 the available resources on which CCA may be performed based on sensing transmissions of other WTRUs -  [0254]. “Sensing transmissions of other WTRUs” indicates transmissions that take place before the selection of resources).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hoang in Feng to allow transmission of high priority packets when available resources is low.

Regarding claim 26, Feng in view of Hoang teaches claim 25, and further teaches determine a set of free resources; and attempt to select one or more free resources, from the set of free resources, as the one or more resources based at least in part on at least one of an order of the one or more free resources or a random selection procedure (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]. One possible option is to perform a random selection of the candidates across the complete transmission window – par [0254]).
Regarding claim 27, Feng in view of Hoang teaches claim 26, and further teaches wherein the one or more free resources includes at least one resource that is not reserved by one or more other UEs, including the other UE, for which the UE is within a control exclusion (CE) zone (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212]. It is understood resource candidate is free for selection regardless the location of the UE. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. “If the priority is not high enough (e.g., falls under the priority threshold), the data is dropped” – par [0251] – indicates an UE does not preempt resources reserved by higher priority UEs).
Regarding claim 28, Feng in view of Hoang teaches claim 25, and further teaches determine a set of reserved resources reserved by one or more other UEs for which the UE is not within a control exclusion (CE) zone (with the situation where no radio resource candidates are available (e.g., in case too many radio resources are reserved by other devices). The vehicular UE may thus have to select a radio resource candidate that collides with radio resources that are already reserved by other devices – par [0215]. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. “If the priority is not high enough (e.g., falls under the priority threshold), the data is dropped” – par [0251] – indicates an UE does not preempt resources reserved by higher priority UEs); and attempt to select one or more reserved resources, from the set of reserved resources, as the one or more resources based at least in part on at least one of an order of the set of reserved resources, a random selection procedure, or a reference signal received power characteristic (During the preemption procedure the vehicular UE may select suitable radio resources from among the reserved radio resources in the transmission window randomly or may select suitable reserved radio resources with a relatively low received signal strength prediction – par [0215]). 
Regarding claim 29, Feng teaches an apparatus for wireless communication (par [0295]), comprising:
means for receiving a packet at a transmitter of the apparatus for transmission in a sidelink network (data is available for transmission via sidelink interface – par [0178] a time P data becomes available for transmission (i.e., a packet arrival) – par [0211]); 
means for attempting to select one or more resources for transmission of the packet based at least in part on a resource reservation associated with another UE reserving at least one resources of the one or more resources (The results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the radio resource allocation procedure to be performed by the vehicular UE to select the frequency time radio resources – par [0211]. One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213])
{wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB)};
and means for transmitting the packet using the one or more resources based at least in part on selecting the one or more resources based at least in part on attempting to select the one or more resources  (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]).
Feng does not teach wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB).
However, Hoang teaches wherein the UE attempts to select the one or more resources in a particular transmission time interval (TTI) after a previous TTI not having a threshold amount of selectable resources, or wherein the UE attempts to select the one or more resources when sweeping a contention window within a packet delay budget (PDB) (A WTRU which detects an SCI or SCI_Notification transmitted by another WTRU may decide to override such SCI/SCI_Notification and select the same/overlapping resources as reserved by the SCI/SCI_Notification. The WTRU may make such decision based on any of the following: the data to be transmitted by the WTRU is higher priority than that announced by the received SCI/SCI_Notification; an amount of available resources, for example, allowing transmission of the WTRUs TB when the resources available are below a threshold – par [0153]. The WTRU may determine 1704 the available resources on which CCA may be performed based on sensing transmissions of other WTRUs -  [0254]. “Sensing transmissions of other WTRUs” indicates transmissions that take place before the selection of resources).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hoang in Feng to allow transmission of high priority packets when available resources is low.
Regarding claim 30, Feng in view of Hoang teaches claim 29, and further teaches wherein the means for attempting to select the one or more resources comprises: means for determining a set of free resources; and means for attempting to select one or more free resources, from the set of free resources, as the one or more resources based at least in part on at least one of an order of the one or more free resources or a random selection procedure (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]. One possible option is to perform a random selection of the candidates across the complete transmission window – par [0254]).

Claims 11, 12, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Hoang and further in view of Ro et al. (US 2018/0199351, hereinafter Ro).
Regarding claim 11, Feng in view of Hoang teaches claim 1, and but fails to teaches transmitting a reservation message using at least one of the one or more resources to cause a lower priority UE to release another at least one of the one or more resources for transmission of the packet.
However, Ro teaches transmitting a reservation message using at least one of the one or more resources to cause a lower priority UE to release another at least one of the one or more resources for transmission of the packet (par [0064], [0067]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ro in Feng to minimize introduction of new signaling mechanisms needed for the resource allocation scheme.
Regarding claim 12, Feng in view of Hoang teaches claim 1, and but fails to teaches determining that at least one of the one or more resources is preempted by a higher priority UE; and reselecting at least one replacement resource from a set of free resources after determining that the at least one of the one or more resources is preempted by the higher priority UE.
However, Ro teaches determining that at least one of the one or more resources is preempted by a higher priority UE; and reselecting at least one replacement resource from a set of free resources after determining that the at least one of the one or more resources is preempted by the higher priority UE (par [0065], [0066]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ro in view of Rajagopal to minimize introduction of new signaling mechanisms needed for the resource allocation scheme.
Regarding claim 23, Feng in view of Hoang teaches claim 13, and but fails to teaches transmit a reservation message using at least one of the one or more resources to cause a lower priority UE to release another at least one of the one or more resources for transmission of the packet.
However, Ro teaches transmitting a reservation message using at least one of the one or more resources to cause a lower priority UE to release another at least one of the one or more resources for transmission of the packet (par [0064], [0067]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ro in view of Rajagopal to minimize introduction of new signaling mechanisms needed for the resource allocation scheme.
Regarding claim 24, Feng in view of Hoang teaches claim 1, and but fails to teaches determine that at least one of the one or more resources is preempted by a higher priority UE; and reselect at least one replacement resource from a set of free resources after determining that the at least one of the one or more resources is preempted by the higher priority UE.
However, Ro teaches determine that at least one of the one or more resources is preempted by a higher priority UE; and reselect at least one replacement resource from a set of free resources after determining that the at least one of the one or more resources is preempted by the higher priority UE (par [0065], [0066]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ro in view of Rajagopal to minimize introduction of new signaling mechanisms needed for the resource allocation scheme.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2019/0182840, hereinafter Feng) in view of Hoang et al. (US 221/0243749, hereinafter Hoang.)
Regarding claim 7, Feng in view of Hoang teaches claim 1, and further teaches attempting to select the one or more resources with a particular value for a control exclusion (CE) zone; determining that a threshold amount of resources is not selectable according to a selection procedure with the particular value for a control exclusion (CE) zone; scaling a value for the CE zone using a scaling factor based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure with the particular value for the CE zone; and attempting to select the one or more resources using the selection procedure based at least in part on scaling the value for the CE zone.
However, Lee teaches attempting to select the one or more resources with a particular value for a control exclusion (CE) zone; determining that a threshold amount of resources is not selectable according to a selection procedure with the particular value for a control exclusion (CE) zone; scaling a value for the CE zone using a scaling factor based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure with the particular value for the CE zone; and attempting to select the one or more resources using the selection procedure based at least in part on scaling the value for the CE zone (After excluding resources after performing scheduling assignment decoding, a sensing process, and so on, in case the remaining resources are less than 20% of the total resources within the selecting window, the UE may increase the threshold value (e.g., 3 dB). Thereafter, the UE may repeat the process of excluding resources… this process may be performed until the remaining resources become greater than 20% of the total resources within the selecting window. The total resources within the selecting window refer to resources that the UE is required to consider as possible candidate resources - page 9, table 1. Note: Lee teaches adjusting threshold value is so that “the remaining resources become greater than 20%” teaches the claimed feature “threshold amount of resources is not selectable” being 80%.)
Regarding claim 19, Feng in view of Hoang teaches claim 13, and further teaches attempt to select the one or more resources with a particular value for a control exclusion (CE) zone; determine that a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone; scale a value for the CE zone using a scaling factor based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure with the particular value for the CE zone; and attempt to select the one or more resources using the selection procedure based at least in part on scaling the value for the CE zone.
However, Lee teaches attempt to select the one or more resources with a particular value for a control exclusion (CE) zone; determine that a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone; scale a value for the CE zone using a scaling factor based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure with the particular value for the CE zone; and attempt to select the one or more resources using the selection procedure based at least in part on scaling the value for the CE zone (After excluding resources after performing scheduling assignment decoding, a sensing process, and so on, in case the remaining resources are less than 20% of the total resources within the selecting window, the UE may increase the threshold value (e.g., 3 dB). Thereafter, the UE may repeat the process of excluding resources… this process may be performed until the remaining resources become greater than 20% of the total resources within the selecting window. The total resources within the selecting window refer to resources that the UE is required to consider as possible candidate resources - page 9, table 1. Note: Lee teaches adjusting threshold value is so that “the remaining resources become greater than 20%” teaches the claimed feature “threshold amount of resources is not selectable” being 80%.)

Allowable Subject Matter
Claims 8, 9,  20 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 10-19 and 22-30 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642